Citation Nr: 1711166	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  13-00 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for small fiber sensory polyneuropathy of the right lower extremity. 

2.  Entitlement to an initial disability rating in excess of 30 percent for small fiber sensory polyneuropathy of the left lower extremity.

3.  Entitlement to an initial disability rating in excess of 20 percent for small fiber sensory polyneuropathy of the right upper extremity.

4.  Entitlement to an initial disability rating in excess of 20 percent for small fiber sensory polyneuropathy of the left upper extremity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to November 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issue of entitlement to service connection for hypertension secondary to the service-connected disability of diabetes mellitus, type II, has been raised by the record in a June 10, 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) using the proper procedural document or following other due process safeguards.  See 38 C.F.R. § 19.31(a) ("In no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of the Case.").  In this regard, the AOJ adjudicated this issue for the first time in an April 2016 supplemental statement of the case.  The hypertension issue has not been addressed in a rating decision let alone a statement of the case.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In an April 2014 rating decision, the RO granted service connection for small fiber sensory polyneuropathy of all four extremities and assigned a 30 percent rating for each of the lower extremities and a 20 percent rating for each of the upper extremities.  In October 2014, the Veteran filed a notice of disagreement (NOD) with regard to the ratings assigned in the April 2014 rating decision, stating that the RO failed to address whether his service-connected disabilities have resulted in his inability to maintain gainful employment.  The Board construes the October 2014 NOD as a claim for increased initial disability ratings in excess of those assigned in the April 2014 rating decision.  See Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (discussing what constitutes a notice of disagreement).  The matter of TDIU is deemed to be a component of the claims for increased ratings in light of the Veteran's statement that his service-connected disabilities prevent him from maintaining gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The AOJ has not issued a statement of the case (SOC) on the increased rating claims regarding the small fiber sensory polyneuropathy of all four extremities.  
As such, the Board has no discretion, and the issues must be remanded for such a purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Additionally, the claims file also does not appear to contain a notification letter explaining the requirements for establishing TDIU, and one should be provided.

Accordingly, the case is REMANDED for the following actions:

1.  Send appropriate notice to the Veteran regarding TDIU and complete any necessary development.  This should include sending the Veteran an application form; advising the Veteran of the necessity of notifying the RO of his employment history and his educational background for proper adjudication of this claim.

2.  Request that an appropriate specialist (in endocrine and neurological disorders) conduct a file review to evaluate the functional impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  Associate the corresponding report with the claims file.  

3.  After completing steps #1 and #2, provide the Veteran a statement of the case as to the issues of entitlement to increased ratings for small fiber sensory polyneuropathy of all four extremities, and TDIU.  All evidence of record should be considered.  

Further, advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. § 20.200 (2016).  Thereafter, the case should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


